   4:20-cr-03114-JMG-CRZ Doc # 17 Filed: 01/04/21 Page 1 of 2 - Page ID # 29




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:20CR3114

      vs.
                                                               ORDER
GABRIEL RAMIREZ,

                     Defendant.


      Defendant has moved to continue the pretrial motion deadline and trial
setting, (Filing No. 16), because Defendant has received additional discovery
from the government and needs to review that discovery before deciding if
pretrial motions should be filed. The motion to continue is unopposed. Based on
the showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:


      1)       Defendant’s motion to continue, (Filing No. 16), is granted.

      2)       Pretrial motions and briefs shall be filed on or before February 3,
               2021.

      3)       The trial of this case is set to commence before the Honorable John
               M. Gerrard, Chief United States District Judge, in Courtroom 1,
               United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
               March 1, 2021, or as soon thereafter as the case may be called, for
               a duration of three (3) trial days. Jury selection will be held at
               commencement of trial.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and February 3, 2021 shall be
4:20-cr-03114-JMG-CRZ Doc # 17 Filed: 01/04/21 Page 2 of 2 - Page ID # 30




         deemed excludable time in any computation of time under the
         requirements of the Speedy Trial Act, because although counsel
         have been duly diligent, additional time is needed to adequately
         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.



   Dated this 4th day of January, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
